Citation Nr: 1747570	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic right knee arthritis status post total knee replacement, higher than 10 percent prior to July 30, 2008, and higher than 30 percent since September 1, 2009. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


REMAND

The Veteran served on active duty from September 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for service-connected the Veteran's right knee post-traumatic arthritis status-post meniscectomy and residual scarring disability.

In a rating decision dated in September 2008, the RO granted a temporary total rating of 100 percent for the Veteran's service-connected right knee disability effective July 30, 2008 until August 31, 2009; followed by a 30 percent rating thereafter.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

In November 2014, the Board remanded the case for further development, including provision to the Veteran of a VA examination.  The Board also took jurisdiction over the issue of TDIU pursuant Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it for appropriate action.

In a decision dated in April 2017, the Board denied service connection for a left knee disorder, and remanded the right knee rating claim and the claim for TDIU for further development, including acquisition of a VA examination, which was done in June 2017.  On review of the evidence the Board finds that further action is needed.

Pursuant to the Board's November 2014 and April 2017 remand directives, the Veteran was afforded a VA examination of the right knee in January 2016 and again in June 2017.  Unfortunately, neither examination is wholly adequate, as only active range of motion findings were reported.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  A new examination is therefore needed.  

The appeal for a TDIU, which is intertwined with the rating of the Veteran's service-connected right knee disability, is also remanded.

Since the case is being remanded, updated VA treatment records dated after June 2017 should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after June 2017.  

2.  Schedule the Veteran for a new VA knee examination to ascertain the severity of his service-connected right knee disability.  

The examiner should specifically test the right knee for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  

The examiner should also estimate the functional loss that would occur during flares.

The examiner should also assess the impact of the Veteran's service-connected right knee disability on his occupational functioning.

If any of these assessments cannot be accomplished, it should be explained why.

A complete rationale should be provided for all opinions reached.

3.  Finally, readjudicate the right knee rating claim and the intertwined appeal for TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

